** PRIVILEGES — CIVIL WAR VETERANS — SERVICEMEN ** 72 Ohio St. 1 [72-1] AND 72 Ohio St. 3 [72-3] APPEAR TO BE CONFLICT AS TO WHETHER "NEEDY" EX-SERVICE PERSONS ARE ENTITLED UNDER THE PRESENT LAW TO ENJOY THE PRIVILEGES SET FORTH UNDER THE ACT OF WHICH THE ABOVE SECTIONS CONSTITUTE A PART. THE PRIVILEGES AND EXEMPTIONS OF THE ACT DO NO APPLY TO "ANY PERSON WHO HAS BEEN HONORABLY DISCHARGED FROM ANY BRANCH OF THE MILITARY OR NAVAL SERVICES OF THE UNITED STATES FOR HONORABLE SERVICE DURING ANY WAR IN WHICH THE UNITED STATES PARTICIPATED AS A BELLIGERENT", UNLESS SUCH PERSON IS "DISABLED" AND SECURES A CERTIFICATE OF THE COUNTY JUDGE TO SUCH EFFECT. SUCH LIMITATION, HOWEVER, DOES NOT APPLY AS TO THOSE WHO HAD SERVED IN THE MILITARY OR NAVAL FORCES OF THE CONFEDERATE STATES OF AMERICA, AND SUCH PERSONS WOULD BE ENTITLED TO THE EXEMPTION UPON SECURING THE CERTIFICATE OF THE COUNTY JUDGE, AS PROVIDED IN SECTION 1.  ("REBS", BENEFITS, DISABILITY BENEFITS) CITE: 72 Ohio St. 1 [72-1], 72 Ohio St. 3 [72-3] (SAM H. LATTIMORE)